Title: From George Washington to Robert Dinwiddie, 12 July 1757
From: Washington, George
To: Dinwiddie, Robert



To Governor DinwiddieHonble Sir,
[Fort Loudoun] July 12th 1757.

After Jenkins left this yesterday evening, the enclosed, from Capt. Dagworthy, came to hand.
We have pretty many men, and very few arms here (that are fit for service).
I must now beg the favor of your Honor, to send me a commission for holding General Courts’-martial; as I apprehend that which I had under the former act, was no longer in force, than while that act existed. Irregularity and confusion will continually prevail among us, till the companies are formed, and the proper officers appointed to each: which can not be done,

unless your Honor will take the trouble upon yourself, or invest me with power and blank commissions to do it. At this time it will take nearly a dozen and an half commissions to complete the eight companies in Virginia with officers, and to make the necessary changes.
There are (including those which I have appointed the oldest volunteers to) five or six vacancies, besides nine or ten Ensigns that will be made Lieutenants: and if Captn Spotswood’s company shou’d be disposed of to McNeill (but I think it would be a little premature to give the company away till time or something else, shall confirm his death) there will be another vacancy occassioned by his promotion.
Capt. Woodwards company, nor any of the companies on the Branch were brought to this place. I am &c.

G:W.

